Opinion by
Oliveb, P. J.
It was stipulated that the merchandise consists of lighter parts similar in all material respects to those the subject of Alfred Dunhill of London, Inc. v. United States (1 Cust. Ct. 301, C. D. 70) and Abstract 41307. In accordance therewith it was held that the lighter parts (the lighters of which they are parts being valued above $5 per dozen pieces) are properly dutiable at % cent each and % cent per dozen for each 1 cent the value exceeds 20 cents per dozen and 25 percent ad valorem under paragraph 1527 (c) (2) as modified by T. D. 48316.